The opinion of the Court was delivered by
Weston C. J.
Certain parts of the testimony adduced by the plaintiff, are objected to by the counsel for the defendant. We have not deemed it necessary to decide this point, being of opinion that, whether in or out, of the case, this testimony cannot affect our decision.
The liability of the defendant depends upon the terms of his indorsment. Had he prefixed to his name, on the back of the note, the word accountable only, it must have been regarded as a waiver of demand and notice. It could not have been distinguished in principle from the case of Bean v. Arnold, 16 Maine R. 251. The extension of the time when iiis liability was to attach, was the stipulation of a new quality or condition, which did not affect the waiver. The plain meaning as well as the legal effect of the language was, that the indorser held himself absolutely accountable to pay the note at the end of eight months, it has been insisted, that it was virtually a new note, and that the plaintiff was under a legal obligation to demand payment of the maker at the termination of the enlarged period. But nowilhstanding the terms of tho indorsement, the maker remained liable to pay on demand, according to his promise. There was nothing on the instrument io prevent the plaintiff from calling forthwith on the maker. The bond given by the plaintiff to the defendant, was a col*92lateral independent agreement, to which the maker was not a party.
It is urged, that the defendant is discharged, upon the ground that the plaintiff has given time to the maker. If this was done, it was long after the liability of the defendant had become fixed. There is no evidence of any binding agreement to this effect, on the part of the plaintiff, or- of any legal consideration to sustain it. His correspondence with the maker shows, that he was very pressing from- time to time for pay-; ment, but indicating a willingness to practice forbearance, upon the strong assurance of the maker, that he would pay within a limited time. Nothing more is deducible from the plaintiff’s letter of the twelfth of Aug. 1839, upon which his counsel relies, Judgment on the verdict.